As filed with the Securities and Exchange Commission on January 30, ^ Registration No. 2-87634 811-3897 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. / / Post-Effective Amendment No. ^ 26 / X / and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY / X / ACT OF 1940 Amendment No. ^ 27 / X / (Check appropriate box or boxes) PUTNAM U.S. GOVERNMENT INCOME TRUST (Exact name of registrant as specified in charter) One Post Office Square, Boston, Massachusetts (Address of principal executive offices) Registrant's Telephone Number, including Area Code (617) 292-1000 It is proposed that this filing will become effective (check appropriate box) / / immediately upon filing pursuant to paragraph (b) / X / on January 30, ^ pursuant to paragraph(b) / / 60 days after filing pursuant to paragraph(a)(1) / / on (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: / / this post-effective amendment designates a new effective date for a previously filed post-effective amendment. BETH S. MAZOR , Vice President PUTNAM U.S. GOVERNMENT INCOME TRUST One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: JOHN W. GERSTMAYR , Esquire ROPES & GRAY LLP One International Place Boston, Massachusetts 02110 IMPORTANT NOTICE REGARDING CHANGE IN INVESTMENT POLICY Prospectus Supplement 231104 1/06 dated January 30, 2006 PUTNAM U.S. GOVERNMENT INCOME TRUST Effective March 31, 2006, the funds policy of investing its assets exclusively in U.S. government securities and repurchase agreements and forward commitments relating to these investments will be replaced by a policy requiring the fund, under normal circumstances, to invest at least 80% of the funds net assets in U.S. government securities and repurchase agreements and forward commitments relating to these investments. The fund will be able to invest up to 20% of its net assets in mortgage-backed and other asset-backed securities of private (non-governmental) issuers rated AAA or its equivalent at the time of purchase by a nationally recognized securities ratings agency, or, if unrated, that we determine to be of comparable quality. Asset-backed securities, which are subject to risks similar to those of mortgage-backed securities, are also structured like mortgage-backed securities, but instead of mortgage loans or interests in mortgage loans, the underlying assets may include such items as motor vehicle installment sales or installment loan contracts, leases of various types of real and personal property and receivables from credit card agreements. Putnam U.S. Government Income Trust 1| 30| 06 Prospectus CONTENTS Fund summary 2 Goal 2 Main investment strategies 2 Main risks 2 Performance information 3 Fees and expenses 4 What are the funds main investment strategies and related risks? 6 Who manages the fund ? 10 How does the fund price its shares? 15 How do I buy fund shares? 15 How do I sell fund shares? 22 How do I exchange fund shares? 25 Policy on excessive short-term trading 26 Fund distributions and taxes 28 Financial highlights 30 Class A, B, C, M and R shares Investment Category: Income This prospectus explains what you should know about this mutual fund before you invest. Please read it carefully. Putnam Investment
